DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,033,160 to Mima.
Mima discloses a security device for a bicycle (10), the security device comprising: a housing (11); a wheel lock having a shackle (14) that is at least partially disposed within the housing and configured to slidably rotate into a locked position, wherein the locked position of the shackle prevents a rear wheel of the bicycle from rotating (figures 1 and 2, solid and dashed lines show lock and unlocked positions); and a cable lock (16, 18) configured to extend outwards from the housing and securely attach to the housing at a lock point (19) when in a locked position, wherein the cable lock is configured to fit within the housing when the cable lock is in an unlocked position (column 2, lines 35-43), and wherein the locked position of the cable lock fixes the bicycle to an object at a location that includes the bicycle (figure 1), as in claim 1
	Mima also discloses the cable lock is configured to be in an expanded configuration (column 4, lines 15-22) when the cable lock extends outwards from the housing in the locked position and configured to be in a contracted position (column 4, lines 32-41) when the cable lock is disposed within the housing in an unlocked position, as in claim 4, and the lock point locks the cable to the housing only when the shackle has been slidably rotated into the locked position of the shackle (column 4, lines 6-31), as in claim 5, as well as the housing includes a stop (portion that attaches the cable end to the coil) that fixes one end of the cable lock to the housing, as in claim 6. 

	Mima further discloses a bicycle lock, comprising: a housing (11); a wheel lock having a shackle (14); and a cable lock (16, 18) disposed within the housing (column 2, lines 35-43), wherein the cable lock includes a cable (16) having a first end (end attached to the coil) that extends out of the housing when the cable is in a locking position and a second end (18) that fixes the cable to an inner portion of the housing when the cable is in the locking position, as in claim 10.
	Mima additionally discloses an outer surface of the housing includes a lock point (19) that securely receives the first end of the cable to lock the cable to the housing in a locked position, as in claim 15.

Claim(s) 16 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2018/0118294 to Anuth et al.
Anuth et al. disclose a method performed by a bicycle security system of sending an alert about an electric bicycle, the method comprising: receiving an indication from a lock-based security device of an abnormal event at a lock of the electric bicycle (paragraphs 28 and 33; abnormal events including change of weight, temperature, tilting, shaking or cutting open of the blocking device); receiving an additional indication of an abnormal movement of the electric bicycle (paragraph 91); determining a potential unauthorized use of the electric bicycle based on the abnormal event at the lock of the electric bicycle (paragraphs 28 and 33) and the abnormal movement of the electric bicycle (paragraph 67); and transmitting an alert to an owner of the electric bicycle based on the determination of the potential unauthorized use of the electric bicycle (paragraph 66), as in claim 16.
	Anuth et al. also disclose the abnormal event at a lock of the electric bicycle includes a determination that a cable lock (400), a shackle lock (16) or a housing (22) has been damaged (paragraph 91; sensor 48 processes values that exceed a set threshold for various parameters to determine attempted theft and damage), as in claims 18-20, wherein the bicycle security system receives the indication and the additional indication from a communication module  (12, 14; 154, 114) retrofitted to the lock of the electric bicycle (paragraph 65 discloses the use of the communication module on a frame lock), as in claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mima, as applied above, in view of U.S. Patent Number 10,407,116 to Mohamed et al.
Mima discloses the invention substantially as claimed.  However, Mima does not disclose variations of the cable lock.  Mohamed et al. teach of a security device for a bicycle, the security device comprising: a housing (housing of 110); a wheel lock (280) having a shackle (295) that is at least partially disposed within the housing and configured to slidably rotate into a locked position, wherein the locked position of the shackle prevents a rear wheel of the bicycle from rotating (column 6, lines 21-45); and a cable lock (205, 300, 606) at least partially disposed within the housing and configured to extend outwards from the housing and securely attach to the housing at a lock point (250) when in a locked position, wherein the locked position of the cable lock fixes the bicycle to an object at a location that includes the bicycle, the cable lock is a single cable (606) that is folded (individual segments fold upon themselves for storage; shown retracted in figure 6C and extended in figure 6D), as in claims 2 and 14, and the cable lock is an expandable cable (as shown in figure 6D) having at least two separate cable portions (individual segments) that slidably move with respect to one another via a block that fixes the cable portions to one another, as in claims 3 and 12, additionally the cable is a telescopic cable (figure 6C, 6D; the segments stack upon themselves to a stored position) having an inner cable section disposed within an outer cable section and configured to slide relative to one another when the cable is extended out of the housing in the locking position (respective segments collapse onto one another), as in claim 13, wherein the cable is an expandable cable (as shown in figure 6D) having two cable sections (respective individual segments) that slide relative to one another when the cable is extended out of the housing in the locking position, including: a first cable section (first segments of 606) at least partially disposed within the housing when the expandable cable is extended out of the housing, wherein the first cable section has a first end that attaches to a block and a second end that retains the first cable section to the housing; and a second cable section (second segments of 606) disposed outside of the housing when the expandable cable is extended out of the housing, wherein the second cable section has a first end that secures the expandable cable to a lock point (250) disposed on the housing and a second end that slidably connects to first cable section via an opening in the block (via an intermediate segment), as in claim 11.
All of the component parts are known in Mima and Mohamed et al.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a collapsible lock cable as taught by Mohamed et al. onto the bicycle lock in Mima, where the first end would be disposed within the lock housing and the second would extend out from the lock housing, where the collapsible cable could fold into itself and rest within the lock device when in the retracted, unlocked position and disposed within channels of the housing, since the type of cable used is in no way dependent on the manner in which the bicycle lock is actuated, and the collapsible cable could be used in combination with bicycle lock to achieve the predictable results of providing a bicycle lock that could be conveniently stored within itself such that storage thereof would not be contentious.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mima, as applied above, in view of U.S. Patent Number 5,197,310 to Pederson.
Mima discloses the invention substantially as claimed.  However, Mima does not disclose the type of cable utilized, nor the length thereof.  Pederson teaches a security device for a bicycle, the security device comprising: a housing (1); a wheel lock having a shackle (6) that is at least partially disposed within the housing and configured to slidably rotate into a locked position, wherein the locked position of the shackle prevents a rear wheel of the bicycle from rotating (figure 1, follows movement of the shown arrow); and a cable lock (12, 14) at least partially disposed within the housing and configured to extend outwards from the housing and securely attach to the housing at a lock point (21) when in a locked position, wherein the locked position of the cable lock fixes the bicycle to an object at a location that includes the bicycle, wherein the shackle is made of solid, reinforced steel, and the cable lock is made of a polymer coated, braided steel (column 3, lines 4-7), as in claim 8, as well as a length of the cable lock in the locked position is between 15 and 17 inches in length (column 3, lines 4-7), as in claim 9.
All of the component parts are known in Mima and Pederson.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a polymer coated, braided steel cable at a suitable length as taught by Pederson onto the retractable cable in Mima, since the type of cable, or the length are in no way dependent on the lock assembly, and the braided cable of a desired length could be used in combination with the security device for a bicycle to achieve the predictable results of securely retaining a bicycle to a given object while thwarting unauthorized access thereto.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mima, as applied above, in view of Anuth et al.
Mima discloses the invention substantially as claimed.  However, Mima does not disclose a communication system configured to send information to an alert system of the bicycle when detecting the cable lock or the wheel lock have been damaged.  Anuth et al. teach of a security device for a bicycle, the security device comprising: a housing (22); a wheel lock having a shackle (16) that is at least partially disposed within the housing and configured to slidably rotate into a locked position, wherein the locked position of the shackle prevents a rear wheel of the bicycle from rotating (as shown in figure 6); and a cable lock (400) at least partially disposed within the housing and configured to extend outwards from the housing and securely attach to the housing at a lock point (406) when in a locked position, wherein the locked position of the cable lock fixes the bicycle to an object at a location that includes the bicycle, further comprising: a communication system configured to send information to an alert system of the bicycle when detecting the cable lock or the wheel lock have been damaged (paragraphs 66 and 67).
All of the component parts are known in Mima and Anuth et al.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a communication system as taught by Anuth et al. onto the bicycle lock in Mima, since alarming a user of unauthorized actuation is in no way dependent on the functionality of the bicycle lock, and the communication system could be used in combination with the bicycle lock to achieve the predictable results of alerting a user of unauthorized usage of a bicycle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In view of the current amendment, a new rejection utilizing Mima has been established disclosing a bicycle lock with a cable that fits within the housing when not in use.

Applicant's arguments with respect to claim(s) 16 and 18-20  have been fully considered but they are not persuasive.  In response to the argument that Anuth et al. do not disclose determining a potential unauthorized use of the electric bicycle based on the abnormal event at the lock of the electric bicycle and the abnormal movement of the electric bicycle, the examiner respectfully disagrees.  Anuth et al. disclose sensors are provided for detecting untypical states and optical and/or acoustic means for generating a warning signal upon the occurrence of an untypical state. Such an untypical state is the movement of the vehicle which can suggest theft, as well as weight, temperature, tilting or shaking of the bicycle and upon cutting open of the blocking device.  Thus, Anuth et al. determines potential unauthorized use of the electric bicycle based on abnormal events and movement.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
August 31, 2022